Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 6 are objected to because of the following informalities:  it is unclear what “PTC” stands for.  Appropriate correction is required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung 7666033.
	Regarding claim 1, Fung (front page) discloses a plug power cord, comprising: a plug, the plug comprising a main body 21, a live wire contact 22 and a neutral wire contact 23; a load wire 25, wherein the load wire is connected with at least one of the live wire contact and the neutral wire contact; and a protector 200, the protector arranged between the load wire and the at least one of the live wire contact and the neutral wire contact to which the load wire is connected.
Regarding claim 7, Fung discloses protector 200 is arranged inside the main body 21.
Regarding claim 8, Fung discloses ground wire contact 24.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Hofsass 6100784.

Regarding claim 3, it would have been an obvious matter of design to form an exterior of the protector 200 of Fung as being covered with a plastic layer, to prevent ingress of contaminants.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fung as applied to claim 1 above, and further in view of Chen et al 2015/0279596.
	Chen et al discloses PTC chip 106, and to provide Fung with a PTC chip thus would have been obvious, to provide overvoltage protection. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fung.
	It would have been an obvious matter of design to form an exterior of the protector 200 as being covered with a plastic layer, to prevent ingress of contaminants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833